Opinion per curiam:
It has been stipulated by the parties that the plaintiff is entitled to recover the full amount claimed of $1,803.79 if. the court holds that its petition was filed within the statutory limit. Defendant contends that limit is two years; plaintiff says it is six years.
In Seaboard Air Line Railroad Co., v. United States, 113 C. Cls. 437, 83 F. Supp. 1012; cert. denied 338 U. S. 848, we held that the general statute of six years was applicable to suits by carriers for mail pay. That case and this case are identical, so far as this question is concerned. Upon the authority of that decision we hold that no part of plaintiff’s claim is barred, and that it is entitled to recover the full amount sued for, $1,803.79. Judgment for this amount will be entered.